Reynolds, J.
Appeal by the claimant from that part of a decision of the Unemployment Insurance Appeal Board as ruled claimant ineligible for benefits from July 17 through September 18, 1967, inclusive, on the ground that claimant failed to file a request for a hearing within the 30-day statutory period (Labor Law, § 620, subd. 1, par. [a]). The record clearly reveals that the initial determination ruling claimant ineligible, effective July 17, 1967 because of unavailability for employment, was rendered and properly mailed to claimant on September 15, 1967, and that claimant did not request a hearing on that determination until October 19, 1967. The board as the factual arbiter, of course, did not have to accept claimant’s contention that .she did not, in fact, receive the initial determination. Accordingly, the board’s decision must be affirmed (e.g., Matter of Mack [Catherwood], 28 A D 2d 1020; Matter of Perez [Catherwood], 24 A D 2d 776; Matter of Merkson [Catherwood], 24 A D 2d 675). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.